 

--------------------------------------------------------------------------------

EXHIBIT 10.1

AMENDMENT TO THE
MID-AMERICA APARTMENT COMMUNITIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR OUTSIDE COMPANY DIRECTORS




WHEREAS, Mid-America Apartment Communities, Inc. (“MAC”) maintains the
Mid-America Apartment Communities, Inc. Non-Qualified Deferred Compensation Plan
for Outside Company Directors (the “Plan”); and 


WHEREAS, the Plan was previously amended and restated, effective January 1,
2005, to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); and


WHEREAS, MAC desires to further amend the Plan (i) to incorporate additional
changes required by Section 409A of the Code and the regulations promulgated
thereunder and (ii) to permit eligible outside directors to elect Deferred Stock
Awards in lieu of Restricted Stock Awards under the Mid-America Apartment
Communities, Inc. 2004 Stock Plan (the “Stock Plan”).


NOW THEREFORE, effective August 22, 2006, MAC hereby amends the Plan as follows:


1. The last sentence of the “Purpose of Plan” provision of the Plan is amended
to read as follows:


The purpose of this Plan is (i) to enable eligible company directors to defer
current taxation on all or a designated portion of their director’s fees that
would otherwise be paid to them currently in the form of cash compensation and
(ii) to permit eligible company directors to elect “Deferred Stock Awards” in
lieu of Restricted Stock Awards under the Mid-America Apartment Communities,
Inc. 2004 Stock Plan (the “Stock Plan”). Capitalized terms used herein, but not
otherwise defined in the Plan shall have the meanings as defined in the Stock
Plan.
 
2. Section 1 of the “Benefits” provision of the Plan is amended to read as
follows:
 

 
1(a).
Deferred Compensation Contributions: Eligible directors may elect to defer all
or any portion (in multiples of 25%) of the director’s fees otherwise payable in
cash each year. Such election must be made on forms supplied by MAC on or before
the dates enumerated in section 2 below. The amounts deferred by a director
shall be credited to the director’s deferred compensation account, which shall
be segregated from other accounts on the books and records of MAC, but which
shall be part of the general assets of MAC and shall be subject to the claims of
MAC’s general creditors. The director shall be given the status of general
creditor of MAC with respect to their deferred compensation account.




 
1(b).
Deferred Stock Awards: Eligible directors may elect Deferred Stock Awards in
lieu of Restricted Stock Awards that the director may otherwise be entitled to
each year under the Stock Plan. For this purpose, a Deferred Stock Award shall
mean an award, grant or issuance of Common Stock of the Company pursuant to the
Compensation Committee’s authority and discretion as set forth in Section 8 of
the Stock Plan that may be deferred at the election of the director until such
time as the individual ceases to be a director. Such Deferred Stock Awards shall
be subject to such conditions and restrictions, if any, as may be established by
the Compensation Committee, in the Award Agreement (hereinafter, the “Deferred
Stock Award Agreement”) executed by the director.



3. Section 2 of the “Benefits” provision of the Plan is amended to read as
follows:



 
2.
When Deferral Election Must be Made The election to (i) defer compensation, (ii)
to change the amount of compensation to be deferred or (iii) to elect Deferred
Stock Awards must be made no later than the dates specified in Section 409A of
the Code and the regulations promulgated thereunder as follows:



The election to defer compensation for services performed during a taxable year
or to elect Deferred Stock Awards must be made no later than the close of the
preceding tax year or such other time as provided in regulations promulgated
under Section 409A of the Code.


In the case of the first year in which a director becomes eligible to
participate in the Plan, such elections may be made with respect to services to
be performed subsequent to the election within 30 days after the date the
director becomes eligible to participate in such Plan.


4. Section 3 of the “Benefits” provision of the Plan is amended to read as
follows:



 
3.
Crediting of Plan Earnings on Deferred Compensation Contributions: Immediately
following each regularly scheduled Board of Directors meeting, MAC will credit
the deferred compensation account with the accumulated cash fees owed to the
directors participating in the Plan since the previous regularly scheduled Board
of Directors meeting. MAC shall not be liable for, and it makes no warranty with
respect to, the results of said investments. It is expressly understood that all
assets in these accounts shall at all times remain the unrestricted property of
MAC and shall not be held in trust for the directors nor shall any such asset be
deemed collateral security for the performance of the obligations of MAC. MAC
may invest contributions only in the common stock of Mid-America Apartment
Communities, Inc. (NYSE: MAA). Each director participating in the Plan will
receive annual statements reflecting the value of his or her accounts as
reflected on MAC’s records.



5. Section 4 of the “Benefits” provision of the Plan is amended to read as
follows:



     

 
4.
When Benefits Become Payable: The director or his beneficiary designated in
writing by the director shall begin receiving distributions from his deferred
compensation accounts under the Plan on the 90th day following the end of the
calendar year in which the individual ceases to be a director of MAC. The
vesting and exercise date of the director’s Deferred Stock Awards shall be
governed by the Deferred Stock Award Agreement executed by the director.



6. Section 5 of the “Benefits” provision of the Plan is amended to read as
follows:



 
5.
Payment of Deferred Compensation Contributions: At the time benefits from the
director’s deferred compensation account begin as described above, the amount of
benefits will be calculated as follows:



Cash Payout: For a cash payout, the value of the director’s deferred
compensation account shall be valued as of December 31 immediately preceding the
date payments begin, and such amount shall be paid to the director in 2 equal
annual installments. The second and final payment shall include the value of
dividend reinvestment shares generated from the unpaid balance then due.


Stock Payout: For a stock payout, shares of common stock shall be issued to the
director in two equal annual issuances. Half of the shares of common stock
attributed to the director as of December 31 immediately preceding the date
issuances begin shall be issued to the director in the first issuance. The
second and final issuance shall include any dividend reinvestment shares which
accumulated between the first issuance and the second and final issuance.


7. A new Section 6 is added to the “Benefits” provision of the Plan which shall
read as follows:



 
6.
Payment of Deferred Stock Awards: The exercise and payment of Deferred Stock
Awards shall be governed by the Deferred Stock Award Agreement executed by the
director.



8. The following new sentence is added to the end of the “Amendment and
Termination of Plan” provision of the Plan:


Any amendment or termination of the Plan and any payments made in connection
with such amendment or termination must be made in compliance with Section 409A
of the Code and the regulations promulgated thereunder.


IN WITNESS WHEREOF, MAC has caused this Amendment to the Mid-America Apartment
Communities, Inc. Non-Qualified Deferred Compensation Plan for Outside Company
Directors to be executed on this 22nd day of August, 2006, by the person named
below, to be effective as of August 22, 2006.




MID-AMERICA APARTMENT COMMUNITIES, INC.

 
By:    /s/Simon R.C. Wadsworth
    Simon R.C. Wadsworth
    Executive Vice President, Chief Financial Officer



